Opinion by
Henderson, J.,
The appellant asks us to review the action of the court but the assignments of error with the exception of the ninth do not present a record which complies with the rules of court and the practice relating to appeals. The first and sixth are substantially the same and assigns as error the action' of the court in finding in favor of the plaintiff. The case was tried before the judge without a jury, no exceptions were taken to the findings of the trial court, no points of law were reserved and the judgment *489was entered on conclusions of fact and law appearing in the opinion of the court filed. The plaintiff exhibited a good cause of action in his statement, the facts were found by the court in his favor and as there was no reservation of any question of law a general assignment alleging error in entering the judgment is not good: Wills v. Hardcastle, 19 Pa. Superior Ct. 525.
The second assignment relates to the admission of evidence but no exception was taken to the action of the court in that respect. The same objection exists in regard to the third assignment on the motion to strike out the testimony of the plaintiff. There was not only no exception taken to the order of the court on either of these motions but the assignments do not set forth the action of the court as required by Rule 28. The fifth assignment is a statement of a conclusion in violation of Rule 28. The seventh and eighth assignments are not supported by exceptions taken. The ninth assignment is in proper form but is without merit. The question was leading and called for a conclusion. Moreover, the witness testified at considerable length in regard to the defects in the plaintiff’s work.
The fpurth assignment as amended challenges the correctness of the conclusions of the court on the merits of the case. The part of the opinion of the court quoted in the assignment is a summary of the conclusions arrived at from a consideration of the evidence. No exception was taken to this nor is the judgment assigned as error. The subject is not properly before us but if the case were otherwise there was evidence supporting all of the items in the plaintiff’s statement of claim, there was no contradiction of that evidence in important respects, and in so far as there was contradiction the question of the credibility of the witnesses was necessarily one for the consideration of the learned trial judge. He has disposed of the case on this evidence and there is nothing presented in the record which would warrant a reversal.
Judgment affirmed.